Exhibit 10.02

 

Description of Change-of-Control Arrangements

 

Participating Executives are executives of GoRemote Internet
Communications, Inc. (“Company”) selected by the Company’s Compensation
Committee from time to time.

 

If a Participating Executive’s employment by the Company or an affiliate of the
Company is terminated without “Cause” by the Company (or a successor to the
Company) after the effective date of a “Change of Control” (defined below) or if
a Participating Executive resigns for “Good Reason” (defined below) within 12
months after the effective date of a Change of Control (each, a “Qualifying
Event”), then: (a) the Company or its successor shall pay such Participating
Executive a severance payment equal to six months of the Participating
Executive’s base salary (“Severance Payment”); and (b) the stock option granted
to such Participating Executive on September 29, 2005 will vest in full upon the
date of the Qualifying Event.  The Company or its successor will pay the
Severance Payment to the Participating Executive upon the occurrence of such
Qualifying Event.

 

These rights are in addition to and not in replacement of any other
change-of-control or other benefits that a Participating Executive may have been
granted by the Company.

 

Participating Executive

 

Title

 

Annual Base
Salary
(as of 10/1/05)

 

Severance
Payment
(as of 10/1/05)

 

Shares
Underlying
Options
Granted
9/29/05

 

 

 

 

 

 

 

 

 

 

 

Tom Thimot

 

President and Chief Executive Officer

 

$

275,000

 

$

137,500

 

295,000

 

Daniel W. Fairfax

 

Senior Vice President and Chief Financial Officer

 

$

265,000

 

$

132,500

 

145,000

 

John Grosshans

 

Senior Vice President Worldwide Sales

 

$

190,000

 

$

95,000

 

95,000

 

David L. Teichmann

 

Senior Vice President, General Counsel and Secretary

 

$

240,000

 

$

120,000

 

95,000

 

Greg Carver

 

Senior Vice President Operations

 

$

205,000

 

$

102,500

 

95,000

 

Steve d’Alencon

 

Vice President, Product Management & Marketing

 

$

195,000

 

$

97,500

 

95,000

 

 

“Change of Control” means:

 

(a)                                  any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
who, by the acquisition or aggregation of securities, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote on elections of directors (the “Base Capital Stock”); except that any
change in the relative beneficial ownership of the Company’s securities by any
person resulting solely from a reduction in the aggregate number of outstanding
shares of Base Capital Stock, and any decrease thereafter in such person’s
ownership of securities, shall be disregarded until such person increases in any
manner, directly or indirectly, such person’s beneficial ownership of any
securities of the Company; or

 

(b)                                 the consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if persons who were not stockholders of the Company immediately

 

--------------------------------------------------------------------------------


 

prior to such merger, consolidation or other reorganization own immediately
after such merger, consolidation or other reorganization 50% or more of the
voting power of the outstanding securities of each of (i) the continuing or
surviving entity and (ii) any direct or indirect parent corporation of such
continuing or surviving entity; or

 

(c)                                  a change in the composition of the Board,
as a result of which the individuals who immediately prior to such change
constitute the Board (the “Incumbent Board”) cease to constitute a majority of
the Board; provided, however, that any individual becoming a director whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such an individual were a member of the
Incumbent Board; or

 

(d)                                 the sale, transfer or other disposition of
all or substantially all of the Company’s assets.

 

“Good Reason” means resignation by the Participating Executive of his
employment, other than for Cause or disability, due to:

 

(i)                                      the Company, without the Participating
Executive’s express written consent, assigning duties to the Participating
Executive or significantly reducing the Participating Executive’s duties, in a
manner that is materially inconsistent with the Participating Executive’s
position with the Company and responsibilities in effect immediately prior to
such assignment or reduction, or the Company removing the Participating
Executive from such position and responsibilities, which is not effected for
disability or for Cause;

 

(ii)                                  a  material reduction in the base salary
and/or target bonus of the Participating Executive as in effect immediately
prior to such reduction; or

 

(iii)                                the relocation of the Participating
Executive to a facility or a location more than 25 miles from Milpitas,
California, without the Participating Executive’s express written consent.

 

“Cause” means failure to continually and substantially perform the
responsibilities of the Participating Executive’s position in an acceptable
manner reasonably assigned by the CEO or the Board of Directors, including,
without limitation, gross negligence, gross misconduct, habitual neglect of
duties, criminal acts, violation of any state or federal securities laws,
commission of a felony involving fraud or dishonesty, violation of the Company’s
Code of Business Conduct and Ethics or other written lawful policies or written
instructions of the Board of Directors, or commencement of employment or any
other business arrangements with another employer, without the prior consent of
the Company, while employed by the Company.

 

--------------------------------------------------------------------------------